PER CURIAM.
Appellant was sentenced as a habitual felony offender. No court reporter was present during sentencing, however, the proceedings were recorded by audio tape recorder. The tape has been lost. Counsel and the trial court have been unable to prepare an adequate statement of the sentencing proceedings. See Fla.R.App.P. *7239.200(b)(4). The appellee has filed an answer brief agreeing with appellant’s position that under such circumstances appellant’s sentence should be vacated and the case remanded for resentencing appellant. We agree.
Accordingly, appellant’s sentence is hereby vacated and this case is remanded for resentencing appellant. The resentencing proceedings shall be reported. See Fla.R. Jud.A. 2.070.
SHIVERS, C.J., and JOANOS and WOLF, JJ., concur.